UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6787


GARY BUTERRA WILLIAMS,

                Petitioner – Appellant,

          v.

VIRGINIA SUPREME COURT,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00132-HEH)


Submitted:   November 23, 2011            Decided:   December 8, 2011


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary Buterra Williams filed a petition for a writ of

mandamus in the district court seeking an order compelling the

state court in which he was being prosecuted to act on his

claims of federal constitutional violations.                   The district court

dismissed his petition as it found Williams had sustained three

actions     that   were       dismissed      as   frivolous,   malicious,      or   for

failure     to   state    a    claim,     thus    finding   that    Williams    was   a

“three-striker.”          Although we conclude that the district court

erred in so finding, we affirm the district court’s order on an

alternative ground.

             Under    the      Prison   Litigation      Reform     Act   (“PLRA”),    a

prisoner who has had three or more actions or appeals dismissed

as frivolous, malicious, or for failure to state a claim upon

which relief may be granted, may not proceed without prepayment

of fees unless he is under “imminent danger of serious physical

injury.”     28 U.S.C. § 1915(g) (2006).                However, dismissal of an

action without prejudice for failure to state a claim does not

count as a “strike” under the PLRA.                     McLean v. United States,

566 F.3d 391, 396-97 (4th Cir. 2009).

             Here, the district court relied on three 42 U.S.C.

§ 1983 (2006) suits instituted by Williams in finding that he

was a “three-striker” — Williams v. Vliet, 3:05-cv-621 (E.D. Va.

June   8,    2006),      Williams       v.    Cavedo,    3:05-cv-842      (E.D.     Va.

                                              2
Feb. 23, 2006), and Williams v. City of Richmond, 3:04-cv-747

(E.D.     Va.    Aug.   17,     2005).         City      of    Richmond,   however,       was

dismissed without prejudice for failure to state a claim for

relief and, therefore, cannot be relied upon in finding Williams

a “three-striker.”            Moreover, while Williams has had many other

cases dismissed by the district court and other district courts,

our review of these cases has failed to yield another qualifying

dismissal.

                We therefore conclude that the district court erred in

finding    that     Williams      had    sustained            three   strikes     under   the

PLRA.     Nonetheless, we affirm the district court’s order on an

alternative ground.

                Mandamus   is    a    drastic        remedy      to   be   used    only   in

extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426 U.S.
394, 402 (1976).           “Courts are extremely reluctant to grant a

writ of mandamus.”            In re Beard, 811 F.2d 818, 827 (4th Cir.

1987).     To obtain mandamus relief, a petitioner must show that:

      (1) he has a clear and indisputable right to the
      relief sought; (2) the responding party has a clear
      duty to do the specific act requested; (3) the act
      requested is an official act or duty; (4) there are no
      other adequate means to attain the relief he desires;
      and (5) the issuance of the writ will effect right and
      justice in the circumstances.

In   re   Braxton,      258 F.3d 250,       261   (4th    Cir.   2001)     (internal

quotation marks and citation omitted).




                                               3
           In addition, federal courts do not have jurisdiction

to grant mandamus relief against state officials, see Gurley v.

Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th

Cir. 1969), or to review final state court orders.               See District

of   Columbia   Court   of   Appeals    v.    Feldman,   460 U.S. 462,   482

(1983).   As Williams sought an order compelling a state court to

act, he was not entitled to the relief he sought in the district

court.

           We    therefore     affirm       the   district     court’s   order

dismissing Williams’ petition.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                        4